Citation Nr: 0306320	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  93-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
left leg and knee, claimed as secondary to service-connected 
right knee disability. 

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel
INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

The veteran's claim was previously before the Board, and in a 
November 2000 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDING OF FACT

The veteran is not shown to have arthritis of the left leg 
and knee that is etiologically related to his service-
connected right knee disability.


CONCLUSION OF LAW

Arthritis of the left leg and knee is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in December 1997 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a June 1998 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 1998 statement of the case and 
supplemental statements of the case issued in February 2000, 
April 2000, and October 2002, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In an October 2002 letter and supplemental statement of the 
case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Specific regulations pertaining to 
the VCAA were provided to the veteran in the October 2002 
supplemental statement of the case.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports and private medical records.  In addition, the 
veteran was provided with a VA examination in February 2002.  
The Board finds that all known and ascertainable medical 
records have been obtained and are associated with the claims 
file.  The veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record to include 
but not limited to the veteran's contentions; service medical 
records; lay statements; private medical records; VA 
outpatient treatment reports; and a VA examination report 
dated in February 2002.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in a case.  The evidence of record including that 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
arthritis of the left leg and knee, as a result of his 
service-connected right knee disability.  The Board has 
carefully reviewed the evidence of record and determined 
that, for the reasons and bases to be explained below, the 
veteran is not shown to have arthritis of the left leg and 
knee that is proximately due to, or the result of, his 
service-connected right knee disability.  Of note, the 
veteran is not shown to have arthritis of the left leg and 
knee at all.  Therefore, service connection cannot be 
granted.  

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: evidence of a current disability; 
evidence of a service-connected disability; and medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
supra.

With respect to evidence of a current disability, the record 
contains no evidence that the veteran currently has arthritis 
of the left leg and knee.  In an October 1997 statement, 
J.E.G., M.D., stated that he had treated the veteran for 
quite some time and that he had arthritis "of his knees."  
In December 1997, Dr. G. asserted that the veteran had severe 
arthritis in both of his legs.  He commented that X-rays 
taken in November 1997 clearly showed arthritis in both legs, 
especially the left.  Subsequent treatment reports submitted 
by Dr. G. contained no X-rays or other evidence confirming 
his diagnoses.  

A February 2002 X-ray of the veteran's knees showed no joint 
effusion of either knee.  There was no evidence of fracture, 
and the veteran's left knee was "normal."  In addition, an 
X-ray of the veteran's bilateral ankles showed no acute 
findings with respect to the left ankle.  There was no 
significant soft tissue swelling and a fracture was not seen.  
A moderate sized calcaneal was demonstrated on the left, 
though it was otherwise unremarkable.  At his February 2002 
VA examination, the veteran asserted that he had left knee 
pain secondary to his right knee disability.  He indicated 
that he had a tendency to overbalance and overcompensate 
utilizing his left lower extremity more than his right.  Upon 
examination, the veteran's left knee, ankle, and foot were 
all architecturally normal.  No swelling, edema, erythema, or 
effusion was seen, and there was no limitation of range of 
motion.  The veteran was diagnosed with arthralgia of the 
left knee and ankle without evidence of degenerative changes. 

Without objective medical evidence confirming that the 
veteran currently has arthritis of the left leg and knee, the 
veteran's claim fails.  Absent a showing of a current 
disability, a grant of service connection may not be made.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

While the record shows that the veteran's right knee 
disability was service-connected in July 1953, establishing 
the second Wallin element, there is no evidence that the 
veteran has a current left leg and knee disability.  As such, 
there is no foundation on which to base a medical nexus 
opinion, and the third Wallin element is necessarily missing.  

Based on the foregoing, the Board finds no objective medical 
evidence establishing that the veteran currently has 
arthritis of the left leg and knee or a nexus between any 
left leg and knee disability and his service-connected right 
knee disability.  As such, service connection is not 
warranted. 

To the extent that the veteran ascribes any current left leg 
and knee disability to his service-connected right knee 
disability, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (19920; see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's has arthritis of the left leg and 
knee that is proximately due to, or the result of, his 
service-connected right knee disability.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  The appeal is accordingly denied.




ORDER

Service connection for arthritis of left leg and knee is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

